United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        January 30, 2006

                                                                  Charles R. Fulbruge III
                                No. 05-30477                              Clerk
                              Summary Calendar




JIM F. BLACKWELL,

                                           Plaintiff-Appellant,

versus

RAMA KAKANI,

                                           Defendant-Appellee.


                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                            No. 5:03-CV-2038
                          --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Jim Blackwell appeals a summary judgment in his suit filed un-

der Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).      Blackwell alleges that Rama Kakani, a doctor

at   the   Overton   Brooks   Veterans    Administration     (“VA”)     Medical

Center, discriminated against him by discontinuing prescription

medications on the basis of Blackwell’s age and disability.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30477
                                 -2-

     We review a summary judgment de novo.       Guillory v. Domtar

Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).    Summary judgment

is appropriate where, considering all the allegations in the plead-

ings, depositions, admissions, answers to interrogatories, and af-

fidavits, and drawing inferences in the light most favorable to the

nonmoving party, there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.         FED. R.

CIV. P. 56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994)(en banc).

     After reviewing the briefs and the record, including Black-

well’s evidence submitted in opposition to summary judgment, we

conclude that the district court did not err.       The evidence that

Blackwell cites does not suffice to raise a genuine issue of mate-

rial fact.   See Little, 37 F.3d at 1075.   We also affirm the    sanc-

tion precluding Blackwell from filing further lawsuits unless he

first pays the filing fee.      See In re McDonald, 489 U.S. 180

(1989).

     AFFIRMED.